 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDMatlack,Inc.andLocal 6, Bakery andConfection-eryWorkersUnion of America,AFL-CIO andTeamstersLocal Union No. 773 a/w Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, Partyin Interest and Truck Drivers,Chauffeurs andHelpers,Local UnionNo. 384 a/w Internation-al Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Party in In-terest.Case 4-CA-1483327 January 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 23 October 1985 Administrative Law JudgeFrank H. Itkin issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Matlack,Inc.,Lansdowne, Pennsylvania, its officers, agents,successors, and assigns, shall take the action setforth in the Order.1The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.Joseph C. Kelley, Esq.,for the General Counsel.Robert J. BrayandThomas M. Tammany, Esqs.,for theRespondent.BernardN.KatzandPeterV. Marks, Esqs.,for theCharging Party.DECISIONFRANK H. ITKIN, Administrative Law Judge. Anunfair labor practice charge was filed by Local 6, Bakeryand ConfectioneryWorkers Union of America, AFL-CIO (Bakery Union), on January 21, and the GeneralCounsel for the National Labor Relations Board issued acomplaint on March 28, 1985. Briefly, the General Coun-sel contends that Con Agra, Inc. (Con Agra) contractedwith Respondent Matlack, Inc. (Matlack), a commoncarrier, to transport and deliver its product; that HermanBrothers, Inc. (Herman), also a common carrier, previ-ously had performed these same services for Con Agra;that Bakery Union had been, and was, the exclusive bar-gaining agent of Herman's drivers and mechanic employ-ees engaged in the performance of these services; thatMatlack took over Herman's employees and operationsand thus became a successor employer of Herman withrespect to the unit employees involved in the perform-ance of these services; and that Matlack-by refusing torecognize and bargain with the Bakery Union as the rep-resentative of the unit employees and by its related con-duct-violated Section 8(a)(1), (2), (3), and (5) of the Na-tional Labor Relations Act. In response, Matlack deniesit is a successor employer of Herman and has violatedthe Act as alleged. Matlack principally asserts that thedriver and mechanic employees involved do not consti-tute an appropriate bargaining unit; that the BakeryUnion did not make a sufficient demand on Matlack forrecognition; and that the driver and mechanic employeesinvolved should be accreted to Matlack's existing unitemployees and, consequently, subject to its contract withthe Teamsters Union.Hearings were held on the issues raised in Philadel-phia, Pennsylvania, on June 17 and 18, 1985. Upon theentire record, including my observation of the demeanorof the witnesses, I make the followingFINDINGS OF FACTCon Agra is engaged in the business of milling and dis-tributing bakery flour in Pennsylvania. Herman and Mat-lack are both common carriers." For a number of yearsCon Agra employed its own drivers and mechanics todistribute its product.However, about July 1978, ConAgra contracted with Herman to transport its productfrom Con Agra's facilities in Martins Creek, Treichlers,andRed Lion, Pennsylvania, to various locationsthroughout the State (G.C. Exh. 13). Herman agreed tosupply the necessary tractors, and Con Agra agreed toprovide "all trailers" (G.C. Exh. 14). The most recentcontract between Con Agra and Herman (G.C. Exh. 10),dated October 24, 1983, only referred to Con Agra's fa-cilities inMartins Creek and Treichlers, deleting refer-ence to Red Lion.Leroy Limsenbigler, a retired official of the BakeryUnion,, testified that his Union (Local 289, and, followinga merger, Local 6) represented all Con Agra's produc-tion and maintenance employees at its Martins Creek andTreichlers facilities; that Con Agra contracted out thetransportation and distribution of its product to Hermanin 1978; that his Union continued to represent approxi-mately 20 or more truckdriver and mechanic employeesof Herman's engaged in the performance of these haulingservices; and that General Counsel Exhibit 2, a contracteffective from July 1, 1982, until June 30, 1985, was thelastof a series of collective-bargaining agreements be-tween his Union and Herman covering the driver andmechanic employees. Limsenbigler noted that-although1The jurisdictional allegations of the complaint are not disputedHerman and Matlack are employers engaged in commerce,as alleged,and the Bakery Union and Teamsters Locals 384 and 773 are labor orga-nizations,as alleged.278 NLRB No. 36 MATLACK, INC.,the front page of the 1982-198:5 contract(G.C. Exh. 2)refers generally to facilities at "Martins Creek,Treichlersand SandtsEddy"-the represented unit of drivers andmechanics has not been changed. He explained:.. there were two separate cement mills that ConAgra [initially]bought . . one was physically atSandts Eddy and the other one was at MartinsCreek. . .And, both of these facilities were [later]used by Con Agra to store flour, and at one, theymilled flour.So that,when we drew up the con-tract,weincluded both of those facilities.They areonly using one to mill four now. . .Sandts Eddy iswhere the milling is taking place now,but it has aMartins Creek address.MartinsCreek and Sandts Eddyare about 1 mile apartand Treichlersis about 30 milesfrom both Martins Creekand Sandts, Eddy.Limsenbigler, as he further testified,became"aware';during lateNovember 1984 thatHerman had"lost" itshauling contractwith Con Agra.He was"told" thatMatlackhad submitted a "lower bid." Shortly thereafter,duringearlyDecember1984, hewas furtherapprised bya driver of Herman thatMatlack was then"interviewingour drivers."He then telephonedDavidBaker,Mat-lack'sregional representative, andidentifiedmyself [Limsenbigler]as president of theUnion, that I represented the workersat Treichlersand MartinsCreek facility.And, I was asking forrecognition.And it was myunderstanding that Mat-lack had agreedwith Con Agra, when they werenegotiatingfor the transferfrom Herman to Mat-lack as far as the hauling goes, that theywould rec-ognize ourUnion....He [Baker]said he didn'tknow anythingabout it... .Limsenbigler,on cross-examination,furtherexplainedthat, about December 2, 1984,he initially telephoned aMatlack representative identified as Jack Haas,who wasthen"interviewing,the peopleto be hiredat the terminalthere .. . ."Limsenbiglerindicated [toHaas]who I was . . . and I think Iasked him aboutrecognition.He [Haas]said I'dhave to talk to Baker.Iwould say, I let him know that we expected rec-ognition.I can't exactly remember the exact words.He [Haas]indicated he had no authority to give meany assurance one way or the other,and that I'dhave to talk to Mr. Baker.Limsenbigler telephoned Baker the next day,December3.He told Baker"thatwe represented the people thereand I was asking for representation there." Limsenbigleradded:Idon'trecall everything that I said to him[Baker],except the fact that we represented those247people and thatwe would continueto representthem.the bargaining unit at MartinsCreek and Treichlersthatwaspreviously-they previously worked forHerman.Baker responded:"as far as he was concerned this was aTeamsters unit,but he would get back to"Limsenbigler.Later,Limsenbigler again spoke with Baker on the tele-phone.Limsenbigler was then told that:"as far as Mat-lack was concerned,they had a Union[the Teamsters]and they weren'tgoing to be bothered with any otherUnion.Limsenbigler,dissatisfiedwith Baker's response,filed the instant charge on January 21, 1985.2Ricky Reph was formerly employed by Con Agraand, later,by Herman to haul Con Agra's flour product.He was and is a member and official of the BakeryUnion. He testified that on December 9, 1984, hee togeth-er with 17 or 18 other Herman drivers,went to a meet-ing at the Holiday Inn, King of Prussia;that representa-tives of both Matlack and the Teamsters Union werepresent;that he and his fellow workers were providedwith breakfast;and that at this meeting Matlack officialJack Haassaid,we would be working for Matlack . . . ; wehad different forms to fill out; . . . he [Haas]intro-duced different people to us that were from man-agement and also from Teamsters... ;he said wewould be joining the Teamsters,thatwere repre-sented in the [Matlack]Norristown terminal [Local384]....The Teamsters representative handed Reph and his co-workers "an authorization form and a letter,stating theinitiation fees and dues that we would have to pay."Matlack'sNorristown terminal is some 55 to 60 milesfrom the Con Agra facilities.Later that same day,December 9, Reph and his co-workers went to the Matlack Norristown terminal andthey-were hired.On the following day, December 10,Reph and his coworkers"went to work for Matlack."Reph recalled that the 17 or 18 Herman drivers, whohad attended the December 9 meeting,startedworkingforMatlack on the following day, December 10. In addi-tion,Herman's two mechanics were"hired also"by Mat-lack.The employees then worked under Matlack'sTeamsters Local 384 contract(G.C. Exh. 3).Reph next identified a notice(G.C. Exhs. 5 and 6)posted at Matlack's 'facilities,includingMartins Creekand Treichlers,aboutDecember 17, 1984.The noticestated:2Ltmsenbigler recalled that December 9, 1984,was "the last dayHerman operated at the Martins Creek and Trechlers facilities"; Matlack"took over" on December 10, Matlack"hired all of our members,exceptthree,who were doing the hauling previously for Herman," and,consequently,about 18 or 19 of Matlack's 21 or 22 drivers and mechanicswho were hired by Matlack to perform the Con Agra hauling serviceshad been previously employed by Herman to perform this same work 248DECISIONSOF NATIONALLABOR RELATIONS BOARDPlease be advised that Matlack has made the de-cision to transfer the Con Agra Martins Creek .. .work to the plant site of Con Agra, Martins CreekWe anticipate that 25 drivers will be given theopportunity to transfer to Martins Creek in order oftheir terminal seniority at Norristown [and] twosecond -class mechanics and one utility man will berequired at Martins Creek ... .All employees desiring to be considered .. .must sign .. .Of course, it is expected that Teamsters jurisdic-tion over the Martins Creek operation will be as-signed to Teamsters Local 773 [instead of Norris-town Teamsters Local 384].3Some 22 employees signed this notice. Reph noted that"allbut a few" of the 22 signatures on the GeneralCounsel's Exhibit 5 "are signatures of former Herman"employees. Reph explained:Q.You were asked to sign this document soyou'd be able to be . . . transferred to MartinsCreek . . . and Treichlers . . . But, actually, at thetime,you had already been working at MartinsCreek or Treichlers at the time you signed it?A. Yes.Q. So, physically, you were already transferredthere?A. I always worked at Martins Creek andTreichlers.Q. At any time upon being hired by Matlack didyou work at any place other than Con Agra's facili-ties at Treichlers . . . and Martins Creek, Pennsyl-vania?A. No.Reph further explained the nature of his new employ-ment with Matlack. Matlack had the "same two" dis-patchers at Martins Creek who previously had workedfor Herman. The Martins Creek and Treichlers operationincluded "the same amount" of drivers and mechanicspreviously employed by Herman. These employees con-tinued to haul "trailers owned by Con Agra"; the prod-uct was still Con Agra's flour and was "delivered to thesame customers"; the dispatch office was still "locatedat" the Martins Creek facility; the tractors and trailerswere still parked ' on the Con Agra facility at MartinsCreek;maintenance work on the vehicles continued tobe done at Martins Creek; and, in short, the employees'"normal workday . . . is the same" as it was underHerman. However, after December 10, initiation fees anddues for Teamsters Local 773 were deducted fromReph's wages by Matlack. Reph noted that Matlack "re-turned" the deducted initiation fees "about a week ortwo after they took it out."43 See G C Exh. 4, the Local 773 contract with Matlack, effective De-cember 24, 1984.4 It is undisputed (Tr pp 115-116) that Teamsters initiation fees werededucted from former Herman employees pursuant to the union "securityclause "Reph was questioned about any "interchange" be-tween Matlack drivers at the Martins Creek-Treichlersoperation and Matlack's other facilities. He testified thatthe drivers at Martins Creek-Treichlers "do not" "godown and do work that would normally be done bydriversworking out of Matlack's" terminals. He ac-knowledged that "on occasion," `-`when we can't handlethe [Martins Creek-Treichlers] work . . . a [Matlack]driver [from Norristown] will come up with the tractor"Itvaries . . . ; sometimes it's hardly ever; othertimes there might be a couple a day . . . ; othertimes they might not have another driver in therefor a month.As Limsenbigler and Reph both noted, even whenHerman had hauled Con Agra's product, Matlack wouldoccasionally be utilized to transport "overloads" fromMartins Creek and Treichlers-not on a regular basis;... if there was an extra load that could not be hauledby [Herman's] drivers" (see Tr. pp. 33-34, 97, 100-101).5In sum, according to Reph,All of the Con Agra hauling and truck maintenanceis essentially being done by the same people and inthe same manner that it had been done . . . whenHerman was the contractor . . . . For a period oftime, all 18 or 20 . . . of the Bakery Union workerswere required to be in Teamsters 384 . . . and thentaken out of 384... and put into 773.Matlack "took over" Herman's some 20 employees andonly hired "three" new workers.6The testimony of former Herman employees WilliamBear, Donald Rice, and Dennis Flamisch corroborates insubstantial part the testimony of Limsenbigler and Rephdetailed above. Bear specifically recalled that Matlackofficial Haas had apprised the former Herman drivers,it is to our [Matlack's] benefit to hire most of thedrivers from Herman that are acceptable to us be-cause it would make for a smooth take over.And, in addition,we were going to be hired through the Norristown[Teamsters] Local and after a period of a couple ofweeks we would be transferred to an Allentown[Teamsters] Local after they put a bid up for theMartins Creek-Treichlers drivers. [See R. Exh. 3.]5Herman, when confronted with such an overload or shortage of per-sonnel during its contract with Con Agra, would similarly, on such infre-quent occasions, borrow personnel from its Northampton terminal. Her-man's employees at Northampton are covered by a supplement to theBakery Union contract. See G C Exh 2, Schedule D, "Cement Adden-dum." Reph explained that Herman had about 10 employees at North-ampton and "that was an entirely different terminal and operation."Northampton terminal is admittedly not a Con Agra facility or operation.sReph acknowledged that he in fact "actually reported to" Matlack'sNorristown terminal "only" to "change" and "wash trailers " He alsotook a "driver road test" at Norristown upon being hired. Reph drove a"Mack" tractor for both Herman and Matlack-Matlack admittedly hadnewer equipment MATLACK; INC.249Further, as Bear explained, about December 17,1984,I [Bear] was told that the bid [for Martins Creek--Treichlers]was posted down at Norristown andthatwe were to get down `there and sign it . .. .Whoever had the most seniority would get the bid... [whether they worked at Norristown or wereformerHermanemployees.]When they told us about the bidding, they said theydidn't feel that any of the Norristown people wouldbid it; if, at all, maybe one or two possibly ... .It is essentially undisputed (Tr. 116-117) that the"normal workday" of the former Herman employees en-gaged in the performance of the above servicesremained"the same" under Matlack with only "limited" vari-ations.The cleaning of Con Agra's trailersatMatlack'sNorristowntermmal iscited as such a "limited" varia-tion.Rice, previously employed- by Herman at MartinsCreek as a "tank cleaner" "jockey and free-loader," nowworks for Matlack-he no longer does the cleaningwhich is performed at a "different location." As Rice ex-plained, the cleaning previously performed for Hermanwas in fact done off Con Agra's site on -a nearby farm.And, Flamisch, one of Herman's two mechanics at Mar-tinsCreek, similarly noted that the same two mechanicsthere "perform thosesame dutiesand functions" for Mat-lack.The Martins Creek mechanics "maintainthe vehi-cles" parked at both Martins'Creek and Treichlers.`David Baker, Matlack'seastern regionalrepresenta-tive, testified that his Company has some 100 terminalslocated throughout the United States and is a'signatoryto the Teamsters Union Eastern Area Tank Haul Agree-ment (R. Exh. 1), as well as supplementalagreementswith various Teamsters Locals having jurisdiction overparticular terminal operations. (See, e.g., G.C. Exhs. 3and 4.) Baker noted that Matlack has had a terminal inNorristown, Pennsylvania,sinceabout 1962; that ConAgra, in thepast,had utilizedMatlack'sNorristowndrivers on occasion to haul its product; and that,in late1984,Matlack submitted a "bid" to Con Agra "to handlethe flour business from Martins Creek" which was thenbeing serviced by Herman. Baker, in an attempt to, getthe "bid," cited to Con' Agra "the benefit of using Mat-lack [because] we could clean their trailers at our Norris-town terminal" and "stressed .. . Matlack's overall sizeand service capabilities."Baker , asserted that his Company initially. had' deter-mined that, if Con Agra accepted its "bid," the MartinsCreek-Treichlers job would be "handled by Norristown"personnel. On November 21, 1984, Con Agra in, fact no-tifiedMatlack that it would replace , Herman; Matlackwas "to begin the,total operation on December. 3andCon Agra wanted "a quick and complete transition[with] no interruption of service." Baker, however, ob-tained an extension of this "take over" deadline until-De-cember 10, 1984.Matlack needed 'additional driver and mechanic per-sonnel to handle the Con Agra operation. It interviewedapplicants about December 9 at the Holiday Inn, King ofPrussia.As Baker acknowledged, "preference" wasgiven to Herman employees. The applicants were toldduring their interviews that they "would be hired out oftheNorristownterminal. . . under the jurisdiction ofTeamsters Union Local' 384" and "fall to the bottom ofthe senioritylistat" the Norristownterminal.Matlackhired that day, December 9, approximately 16 formerHerman drivers. In addition, Matlack hired two formerHerman mechanics. Consequently, of the approximately21 employees hired to handle the Con Agra operation,18 were former Herman workers.Baker claimed that this type of "take over" by his Em-ployer occurred "probably on the average of twice ayear" and the newly acquired operation was "just inte-grated into the Matlack system." In Baker's view, Mat-lack was obligated, by practice and its, contracts with theTeamsters, to place the Con Agra "work" at Norris-town- "it falls under the Norristown terminal" and "be-longed to Norristown employees." (Cf. R Exhs: 3, 5, 6,7,& Tr. pp. 266-273.) Baker added that Matlack's 100terminal systemisan"integrated system"; "we workclosely with other terminals through operations or cen-tral dispatch";and, in this manner,there is greater oper-ational efficiency.However, Baker acknowledged that,in effect, "these specific Con Agraunits,because theywere dedicated trailers, were not at this time integratedinto the Matlack central dispatch system." Further, Mat-lack had obtained"permission" to park its "units" onCon Agra's property, not at Norristown, from the com-mencementof operations there. In addition, Matlack hadnegotiated with Herman "regardingsome of[Herman's]shop tools, shop equipment, air compressor, those kindsof items" at the Con Agra site.Elsewhere,Baker explained,in part asfollows:Q. Now,isn'tit true,Mr. Baker, that Matlack en-tered into negotiations with Con Agra in early De-cember 1984,to leasepart of Con Agra's facility lo-cated at Martins Creek, Pennsylvania?-:.. I'm talk-ing about the negotiations for leasing part, of ConAgra's, facility.A. Yes.Q.As a result' of those negotiations, you didobtaina lease or an agreement to use,part of ConAgra's facility at Martins Creek?A. Yes. An Agreement.Q.What portion of the property did you get touse?A. The shop location and the lower-I call it thelower yard.Q. The lower yard; is that where they park thetrucks?A. Yes.Q. Is that what you leased it for, for parking pur-poses?-A. Yes.Q. And the shop would be the mechanics' shop,where the mechanic work is done?A. Yes.Q.When did you get the right to use the ConAgra facilities? . . . On the 10th of December? 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Right.Q.Even before you hired these former ...Herman employees, you realized that it was to youradvantage to hire those people because of their ex-perience at that facility and because of their knowl-edge of the customers and the routes, and so forth,isn't that true?A. Yes.Q. You realized at that point that they lived closeto the Martins Creek facility, their homes are closeto the Martins Creek facility; isn't that true?A. I would assume. I don't personally knowwhere any of them resided who applied.Q. But that is your assumption?A. I would assume that.Q. You also assumed that the Matlack employeeswho were working out of Norristown lived closerto the Norristown terminal, isn't that true?A. The majority, yes. I do know that there weresome who lived in the Lehigh Valley, also.Q. So it came as no surprise to you when thepeople that signed that list to be transferred to Mar-tins Creek [G.C. Exh. 5] ..., that the great majori-ty of those were former Herman employees, isn'tthat true?A. Right.Q. And from the very beginning, your Companyassumed that those people would be working out ofthat terminal, isn't that true?A. No. We didn't presuppose anything. Underour contractual obligationswith Local 384, weposted it for transfer, which was open to all Norris-town employees.Q. Yes. But you knew deep down in your heartthat people who were working at Martins Creekwould be the ones who would apply for that joband that those working out of Norristown wouldn'tbe interested in that work; isn't that true?A. That would be a logical assumption.Q.And the only reason you, when you hiredthese men you told them they'd be working out ofNorristown,was to satisfy that technicality, thatyou had to go through that, to let everyone bid onthose jobs because you knew the end result wouldbe that the Matlack-the Martins Creek employeeswould be the ones who would get the jobs andwould be the ones who would bid on it; isn't thattrue?A. Yes.Baker further recalled:I [Baker] received another phone call from, I be-lieve,aMr. Ehrlic, approximately a week later.... He asked if I was coming up to negotiate acontract with the Bakery Union, and I said I had nointention of negotiating a contract since I was underobligation with 384 at Norristown ... .Baker could not recall a later telephone conversationwith Limsenbigler.Stanley Bowers, now terminal manager for Matlack at"the Martins Creek facility," testified that he assumed his"current position" on December 24, 1984; that previous-ly he was the "terminal manager at Norristown"; thatMatlack, prior to its takeover of Herman's operation,performed hauling work for Con Agra "on a back upbasis"-"it was work that was normally performed byHerman that they could not cover"; and thatI [Bowers] found out that Herman's contract [withCon Agra] was going to be due up . . . . So, wemade a sales call to put our bid in and see if wecould take a bit of the work.J3owers asserted that Matlack previously contemplatedthat the Con Agra work "was going to fall into Norris-town, and the cleaning [of trailers] was going to be doneatNorristown." However, elsewhere, Bowers explainedthatMatlack, from the outset of its take over of the ConAgra job in 1984, "anticipated that in the near future thiswork may be redomiciled closer to the Con Agra facility" (R. Exh. 3.)7Matlack, took over the Con Agra operation on Decem-ber 10.5 Bowers testified thatone problem that we realized . . . it was going totake a lot [of the drivers'] time to report to Norris-town . . . so I contacted Mr. Baker on December10 . . . and that's when we decided . . . if we justcouldn't park the units [ a t Con Agra] ... .Matlack also "had fuel brought in to Martins Creek thatafternoon." The 16 former Herman drivers thus contin-ued to do their jobs from the Con Agra site. In addition,Bowers recalled that on December 21, 11 days later, hewas "informed that, as of December 24, we would beoperating as a terminal in Martins Creek." Bowers there-upon transferred to Martins Creek. Bowers insisted that"Matlack has what is known as' a central dispatchsystem."However, on cross-examination, Bowers ac-In addition, Baker related his telephone conversationwith Limsenbigler on December 3, 1984, as follows:He [Limsenbigler] called and identified himself asbeing with the Bakers Union. He understood thatMatlack was taking over the business at Con Agraand wanted to know if Matlack intended to-Idon't know if he used the word negotiate or put thedrivers in the Bakery Union. My response was thatwe had a contract with Local 384, and the workwas being handled out of Norristown, and I wouldget back to him.' In the past,Con Agra's trailers had been cleaned at the Con Agrasite.According to Bowers, Con Agra "had been notified by the EPA..they had to discontinuecleaning onthe property " Consequently, asnoted above, the Con Agra trailers, during Herman's performance of thework involved, were in fact cleaned on a nearby farm site Bowers ex-plained to Con Agra that, if Matlack's bid were accepted, this "cleaningwould be done at Norristown."8 Bowers explained that, after Matlack's bid was accepted by ConAgra, "we processed three drivers that first week" in Norristown; Mat-lack also hired the Herman dispatchers "knowing that they were familiarwith the work"; Matlack advertised and held interviews for additionalpersonnel; and 16 new drivers were hired-"all former drivers for Her-man'sMartins Creek facility " According to Bowers, "everybody went tothe bottom of the Norristown seniority list." MATLACK, INC.251knowledged that the"drivers that are:involvedin' thiscase...never in fact used the central dispatch office"of Matlack-they are"not assimilated into the centraldispatch"because they"have to return the[Con Agra]trailers.9The testimony detailed supra is by and large undis-puted.There are,however,some conflicts.I'credit theabove testimony of Limsenbigler,Reph,Bear,Rice, andFlamisch as a reasonable,complete,and candid recitationof the pertinent sequence of events.Insofar as the testi-mony of Baker and Bowers may conflict with the abovetestimony of Limsenbigler,Reph,Bear,Rice,and Fla-misch,I find the testimony of the latter witnesses to bemore complete,reliable,and trustworthy here.The testi-mony of the latter witnesses was in significant part mutu-ally corroborative,substantiated by undisputed documen-tary evidence,and substantiated by acknowledgements ofthe Employer's representatives.And, relying also on de-meanor,Iwas favorably impressed with the candor ofthe latter witnesses.DiscussionWe are mainly,concerned here with the applicabilityof settled legal principles of successorship and accretionto the essentially undisputed evidence of record. As thecourt explainedinNLRB v. JeffriesLithographCo., 752F.2d 459,463 (9th Cir. 1985),A successor employer is a firm which, havinghired most of its employees from`a predecessor em-ployer'sworkforce, conducts' essentially the samebusiness that the predecessordid . . . . When aproperlyrecognized ' or Board-certified union hasrepresented the predecessor's employees,'the lawpresumes that a majority of'-the successor's employ-ees support the same union. . . . This presumptionplaces the successor employer under a' duty to bar-gain with the union ... .The reason for the presumption is that a merechange in ownership,without an essential change inworking conditions,is not likely to change employ-ees' attitudes toward union representation[NLRB v.Burns International Security Services,-406 U.S. 272(1972).]9 James Shelton, business representative for the Eastern Conference ofTeamsters, identified the Eastern Area Tank Haul Agreement (R. Exh1). In his view,under this agreement,When a carver[likeMatlack]operating under this contract findsnew business and brings that new business into its system,.theposition of the Eastern Conference of Teamsters with respect to thecoverage of this contract[is] ... it's an accretion to the bargainingunit .The employer involved, like Matlack, has "no authority to determinewhat Union will have jurisdiction over its operation, [that is] what Unionwithin the Teamsters Union." Shelton then explained the procedure andmethod for resolving such a dispute. He insisted that the Con Agra workis an "accretion to the bargaining-unit, therefore, it comes under Team-sters " Further, he noted similar acquisitions by other employers'operat-ing under this agreement .Also see the testimony of Raymond Snyder, formerly associated with,among others, Chemical Tank Lines, a carrier under contract with theTeamsters(Tr 281-291).He too similarly asserted that:"we understoodthat any work that we acquired was going to be put under the EasternArea Tank Haul Agreement."And, 'inAirportBus Service,273 NLRB 561, 562 (1984),the Board restated the controlling considerations,as fol-lows:An employer which takes'over a business is a"successor" if there is continuity in the employingindustry after the change in ownership.Althoughall the circumstances are considered,the key factorinmaking a successorship determination is whethera 'majority of the new employer's bargaining unitemployees were members of the predecessor's unitwork force"at or near the time it ceased operations.Accretion,on the other hand,is a limited,practical ex-ception or accommodation.The Court,inNLRB Y. Secu-rity-Columbian BanknoteCo.,541F.2d 135,140 (3d Cir.1976), observed:Simply stated, an accretion is the incorporationof employees into an-already existing larger unitwhen such a community of interest exists among theentire group that the additional employees have noseparate unit identity[and thus are]properly gov-erned by the larger group'schoice of bargainingrepresentative.The Courtnoted,however,that the "Board has restric-tively applied the accretion principle since it operates todeny the accreted employees a vote on their choice ofbargaining representative."Applying the foregoing legal principles to the essen-tially undisputed and credited evidence of record, I findand conclude that Matlack became a successor employerof Herman upon its December 10, 1984 takeover of theCon Agra'flour hauling operation.Herman,formanyyears, had recognized the Bakery Union as the exclusivebargaining agent of the driver and mechanic employeesengaged in the hauling of Con Agra's flour.These driverand mechanic employees constituted,at all times perti-nent here,a separate and appropriate unit for collective-bargaining purposes.Matlack, on takeover,continuedthis same flour hauling operation.Matlack hired theformer Herman drivers and mechanics.Only three newemployees, of a total of some 21,were hired.The samedispatchers were hired. And, the drivers and mechanicscontinued,without any interruption or break in service,to perform the same, duties which they had performedfor Herman. The tractors and trailers were stillparted atthe Con Agra facilities;the same Con Agra trailers werehauled;the normal workday remained unchanged; therewas no interchange with other Matlack personnel; thetotal work force remained essentially the same;the sameproduct was hauled in the same trailersto thesame cus-tomers; the dispatch system remained unchanged; andMatlack even purchased equipment,and property fromHerman,in order to continue this flour hauling operationat the Con Agra site.In_ short,we have here a "merechange in ownership 'without any essential,change inworking conditions,"with virtually all the predecessor'semployees still performing the unit work.Cf.JeffriesLithograph,supra, and cases cited.Matlack argues that the Con Agra sitedriversand me-chanics should be accreted into its existing work,force. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, as the record shows, the drivers and mechan-ics engaged in hauling Con Agra's flour have not losttheir "separate identity"-they have not been incorporat-ed into "an already existing larger unit" with the re-quired "community of interest . . . among the entiregroup."Cf.SecurityColumbian-Banknote,supra,andcases cited. On the contrary, these drivers and mechanicscontinue, as before, to haul the same flour on Con Agratrailers at theMartins Creek-Treichlers facilities; theyhave separate supervision; they do not interchange withotherMatlack personnel; they are geographically sepa-rate; and they have not even been integrated into theMatlack central dispatch system because of their limitedand specialized flour hauling duties for Con Agra. Thesedrivers and mechanics have been represented, for manyyears, by the Bakery Union. Under the circumstancespresent here, to apply the accretion principle would, inmy view, deny the "accreted employees a vote on theirchoice of bargaining representative" (Ibid).10Matlack further contends that the Bakery Union didnot,make a sufficient demand for recognition. "TheBoard and the Courts have repeatedly held that a validrequest to bargain need not be made in any particularform, or in haec verba, so long as the request clearly in-dicates a desire to negotiate on behalf of the employeesin the appropriate unit." Cf.MarysvilleTravelodge,233NLRB 527, 532-533 (1977),and casescited.The essen-tially undisputed and credited evidence of record amplydemonstrates here that the Bakery Union,at all timespertinent, sufficientlymanifested its desire to continuerepresenting and negotiating on behalf of the formerHerman drivers and mechanicsengaged inhauling ConAgra's flour at the Martins Creek-Treichlers site. UnionOfficial Limsenbigler made this clear to Matlack Repre-sentativeHaas and, later, on two occasions, to MatlackrepresentativeBaker.Union Attorney Ehrlic, in likevein, repeated this request to Matlack RepresentativeBaker. In response, Baker emphasized that he had "nointention of negotiating" with the Union because of Mat-lack's Teamsters contract. The Bakery Union thereuponfiled the instant unfair labor practice charge. Throughoutthis running scenario, the Bakery Union unquestionablyrepresented an overwhelming majority of the' unit em-ployees.Matlack reasonably understood that the BakeryUnion wanted to continuerepresentingand negotiatingon behalf of these unit employees. )110Matlack asserts in its posthearmgbrief (Br. 71-73, 21)that there wasin effect "interchangeability of the employees."In support of this asser-tion,Matlack principally relies upon the vague and unclear "understand-ing" (Tr. 248) of CompanyRepresentative Baker aboutwhattranspiredduring its pretakeover and start up days at the Con Agra site However,the credited evidence of record,as recited supra,does not establish such"interchangeability"And, in any event, Baker's somewhat limited "un-derstanding"falls far short of satisfying this criterion.II Following the submission of posthearing briefs, the General Counselmoved to reopen the record to 'remove any "confusion"regarding 'thenames and geographic locations of the [Con Agra] facilities." The plead-ings and evidence of record sufficiently identify the pertinent facilities,that is, Con Agra's facilities at Martins Creek and Treichlers Further,Sandts Eddy has the same mailing address as nearby Martins Creek and isa part of and included in this alleged unit Therefore,it is unnecessary tonow reopen the record for this limited purpose The motion is denied.Matlack admittedly entered into and maintained a col-lective-bargaining agreement with Teamsters Local 773and applied and implemented the union-security and re-lated clauses of its Teamsters Union contracts with re-spect to the former Herman drivers and mechanics en-gaged in hauling Con Agra's flour. They were requiredto join the appropriate Teamsters Local and pay thespecified initiation fees and dues. Matlack failed and re-fused to bargain with the Bakery Union, rendered unlaw-ful assistanceand support to the Teamsters Union anddiscriminated in regard to the hire or tenure or termsand conditions of employment of its employees, encour-aging membership in the Teamsters, in violation of Sec-tion 8(a)(1), (2), (3), and (5) of the Act.CONCLUSIONS OF LAW1.Matlack is an employer engaged in commerce as al-leged.2.Bakery Union and Teamsters Locals 773 and 384are labor organizations as alleged.3.Matlack has violated Section 8(a)(5) and (1) of theAct by failing and refusing to recognize and bargain col-lectively and in good faith with the Bakery Union as theexclusive bargaining agent of its employees in the follow-ing appropriate unit:All employees including truckdrivers and mechanicsemployed at Martins Creek and Treichlers, Pennsyl-vania,mills, but excluding office clericals, guards,janitorial employees and supervisors as defined inthe Act.124.Matlack further violated Section 8(a)(2), (3), and (1)of the Act by granting recognition to Teamsters Locals773 and 384 as the exclusive bargaining agent of the em-ployees in the above unit, notwithstanding the fact theTeamsters Unions did not represent a majority of em-ployees in the unit; by entering into and maintaining acollective-bargaining agreementwith Teamsters Local773 as the exclusive bargaining agent of the unit employ-ees; and by deducting initiation fees and dues from theunit employees' wages on behalf of the Teamsters Union.5.The unfair labor practices found above affect com-merce as alleged.THE REMEDYTo remedy the unfair labor practices found above, theRespondent will be directed to cease and desist from en-gaging insuch conduct or like or related conduct and topost the attached notice at its Martins Creek-Treichlers(including Sandts Eddy) facilities. Further, to effectuatethe purposes and policies of the Act, the Respondent willbe directed to,,on request,bargain ingood faith with theCharging Party Bakery Union as the exclusive bargain-ing agentof the unit employees involved and embody ina signed agreementany understanding reached. Finally,the Respondent will be directed to make whole the unitemployees for all monetarylossessustained as a result ofits unlawful conduct, including the reimbursement of the12 As explained supra, this unit, alleged in the complaint,includes theproximately located Sandts Eddy Con Agra facility MATLACK, INC.unit employees for 'ues and initiation fees unlawfullywithheld from their wages and unrefunded to date,l"-to-gether with interest, as provided inFlorida Steel Corp.,231 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record; I issue the following recommend-ed14ORDERThe Respondent, Matlack, Inc., Lansdowne, Pennsyl-vania, its officers, agents, successors, and assigns, shall1.Cease and desist from(a) Failing and refusing to bargain collectively and ingood faith with Local 6, Bakery and ConfectioneryWorkers Union of America, AFL-CIO as the exclusivebargaining agent of the employees in the following ap-propriate unit, with respect to rates of pay, hours of em-ployment, and other terms and conditions of employ-ment. The appropriate unit is:All employees including truckdrivers and mechanicsemployed at Martins Creek and Treichlers, Pennsyl-vania,mills, but excluding office clericals, guards,janitorial employees and supervisors as defined inthe Act." s(b)Granting recognition to Teamsters Locals 773 and384 as the exclusive bargaining agent of the unit employ-ees, notwithstanding the fact that the Teamsters Unionsdo not represent a majority of the unit employees; enter-ing into and maintaining a collective-bargaining agree-ment with Teamsters Local 773 as the exclusive bargain-ing agent of the unit employees, notwithstanding the factthat the Teamsters Union does not represent a majorityof the unit employees; and deducting initiation fees anddues from the unit employees' wages on behalf of theTeamsters Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively and in good faithwith the Bakery Union as the exclusive bargaining repre-sentative of the unit employees, with respect to rates ofpay, hours of employment, and other terms and condi-tions of employment, and embody in a signed agreementany understanding reached.(b)Make whole the above unit employees for all mon-etary losses sustained, including unlawfullywithhelddues and initiation fees, together with interest, as provid-ed in this decision.(c)PostatitsfacilitiesinMartinsCreek andTreichlers, Pennsylvania, copies of the attached notice13The record indicates that some, but not all, dues and/or fees unlaw-fully withheld from the unit employees have been refunded.14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.15 See fn 11253marked "Appendix."16 Copies of the notice, on formsprovided by the Regional Director for Region 4, afterbeing signed by the Respondent's authorized representa-tive,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.,16 IfthisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain collectivelyand in good faith with Local 6, Bakery and Confection-eryWorkers Union of America, AFL-CIO as the exclu-sive bargaining agent of the employees in the followingappropriate unit, with respect to rates of pay, hours ofemployment, and other terms and conditions of employ-ment. The appropriate unit is:All employees including truckdrivers and me-chanicsemployedatMartinsCreekandTreichlers, Pennsylvania, mills (including SandtsEddy), but excluding office clericals, guards, jani-torial employees and supervisors as defined in theAct.WE WILL NOT grant recognition to Teamsters Locals773 and 384 as the exclusive bargaining agents of the unitemployees, notwithstanding the fact that the TeamstersUnions do not represent a majority of the unit employ-ees;enter into and maintain a collective-bargainingagreement with Teamsters Local 773 as the exclusivebargaining agent of the unit employees, notwithstandingthe fact that the Teamsters Union does not represent amajority of the unit employees; or deduct initiation feesanddues from the unit employees' wages on behalf ofthe Teamsters Unions.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrights guaranteed by Section 7 of the National Labor Re-lations Act. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, on request, bargain collectively and in goodWE WILL make whole the above unit employees for allfaithwith the Bakery Union as the exclusive bargainingmonetary losses sustained, including unlawfully withheldrepresentative of the unit employees, with respect todues and initiation fees, together with interest, as provid-rates of pay, hours of employment, and other terms anded in this decision.conditions of employment, and embody in a signedagreementany understanding reached.MATLACK INC.